Title: From Thomas Jefferson to John Jay, 5 March 1786
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Mar. 5. 1786.

The several commissions, to which Congress were pleased to appoint Colo. Humphreys Secretary of legation, being shortly to expire, and a French packet offering him a convenient passage in the month of April, he proposes to avail himself of that occasion of returning to his own country and of there presenting his respects and thanks to Congress. As a member of the several commissions  with which his office was connected I think it my duty to bear testimony to his ready, able, and faithful discharge of all it’s duties; and I beg leave through you to present this testimony to Congress, and to assure them that his talents and dispositions are such as they may repose themselves on with security, should they think proper to avail our country of them on any future occasion.
I have the honour to be with sentiments of the highest respect & esteem Sir, Your most obedient & most humble servt.,

Th: Jefferson

